1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN M. PORTER                           Case No.: 20cv399-LAB (AHG)
12                                 Plaintiff,
                                                ORDER GRANTING MOTION TO
13    v.                                        PROCEED IN FORMA
                                                PAUPERIS; AND
14    VIETNAM VETERANS OF SAN
      DIEGO
15                                              ORDER DISMISSING
                                Defendant.      COMPLAINT
16
17
18         Plaintiff Brian Porter, pro se, filed his complaint along with a motion for leave
19   to proceed in forma pauperis, that is, without paying the filing fee.
20         The IFP motion is in the form of a standard questionnaire, but not all
21   questions are completely answered. There are also some discrepancies between
22   the IFP motion and the complaint. According to the motion, Porter has no assets
23   and no income from any source, and he has not been employed for at least the
24   past two years. His complaint, however, mentions belongings that a person with
25   no income or assets would not normally have. It also mentions his employer
26   forwarding him mail regarding child support, apparently in mid to late 2019.
27   ///
28   ///

                                                1
                                                                                     20cv339
1          Nevertheless, it is fairly clear that Porter has only modest assets and no
2    disposable income that he could use to pay the filing fee. He is not employed now.
3    The Court concludes he is unable to pay the filing fee, and GRANTS the motion.
4          The Court is required to screen the complaint of any plaintiff proceeding IFP,
5    and to dismiss it to the extent it fails to state a claim or is frivolous. 28 U.S.C.
6    § 1915(e)(2). Dismissal for failure to state a claim under § 1915(e)(2) incorporates
7    the standard for failure to state a claim under Federal Rule of Civil Procedure
8    12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). This standard
9    requires a plaintiff to allege facts sufficient to raise her “right to relief above the
10   speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).To
11   survive § 1915 review, a complaint must “contain sufficient factual matter,
12   accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft
13   v. Iqbal, 556 U.S. 662, 678 (2009). The Court is also required bound to raise
14   jurisdictional issues sua sponte, and to dismiss the complaint if jurisdiction is
15   lacking. See Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 954 (9th Cir.
16   2011) (en banc).
17         The complaint is required to include a “short and plain statement of the
18   grounds for the court’s jurisdiction . . . .” Fed. R. Civ. P. 8. Porter’s complaint does
19   not include that statement, and the Court is unable to identify any basis for its
20   jurisdiction.
21         The complaint says Porter is suing “Vietnam Veterans of San Diego,” an
22   organization he never identifies. Most likely he means Veterans Village of San
23   Diego, which until 2005 was known as Vietnam Veterans of San Diego. According
24   to its website, Veterans Village of San Diego (“Veterans Village”) is a local private
25   organization offering housing and other services to veterans who are homeless or
26   at risk of becoming homeless. One of its programs is the Bridge Housing program,
27   a short-term transitional housing program. The complaint mentions programs that
28   sound similar to some that Veterans Village offers or participates in, such as the

                                                 2
                                                                                       20cv339
1    Bridge Housing program, a short-term transitional housing program; and the
2    Homeless Court Program, a program that assists veterans with legal problems.
3          The complaint requests an order dismissing case 37-2019-00060183-CL-
4    UD-CTL 1 dismissed with prejudice. (Compl. at 5.) Elsewhere, the complaint
5    mentions a state unlawful detainer action, which may be the same case. He says
6    that because of mis-delivery of his mail he missed his court date in that case on
7    January 20, 2020, and a default judgment was entered. (Compl. at 3.) He also says
8    he was denied relief at an “ex parte meeting” on or around February 11. (Id.)
9    Porter also asks that he be allowed to continue staying temporarily at his
10   apartment. Apparently, this means he wants relief from the default judgment in the
11   state unlawful detainer action. The complaint may also be asking the Court to order
12   that Porter be given a grant of $80,000, though it isn’t clear if he wants the state
13   court or this Court to order it. The request for a grant may be conditioned on
14   whether he receives assistance from the state government.
15         The thrust of Porter’s claim appears to be that he was unjustly removed from
16   Veterans Village’s housing program in connection with some kind of dispute over
17   an assault, and Veterans Village prevailed in an unlawful detainer action against
18   him in state court. He alleges this was accomplished unfairly, through trickery, and
19   mentions some possible federal defenses to his unlawful detainer. He says he is
20   required to vacate by March 5, and apparently is asking the Court to prevent that
21   by vacating the state court’s judgment.
22         The facts are too sketchy to determine whether the state court’s order
23   became final before he filed this action. Assuming that it was final, this Court lacks
24
25
26   1
      The format of this case number shows it is a state court case, but the Court is
27   unable to locate it in the public dockets. The Court also cannot locate any civil
     cases in San Diego county to which anyone named Brian Porter is a party and
28   which align with the dates alleged in the complaint.

                                               3
                                                                                    20cv339
1    jurisdiction. See Noel v. Hall, 341 F.3d 1148, 1163 (9th Cir. 2003) (federal courts
2    lack jurisdiction over de facto appeals from state court judgments). But even if the
3    judgment is not final, the Court would likely abstain, under the doctrine announced
4    in Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 815 (1976),
5    until the state court action is final. Once it is final, his claim in this Court would
6    probably be at end, either because the matter was resolved in his favor (which
7    would make this action moot) or because it was resolved against him, in which
8    case he would be bound by it. See AmerisourceBergen Corp. v. Roden, 495 F.3d
9    1143, 1152 (9th Cir. 2007).
10         Even assuming the state court were made a party to this action, the Court
11   could not order it to dismiss a pending case. With exceptions that do not apply
12   here, the Anti-Injunction Act, 28 U.S.C. § 2283, forbids this Court from enjoining
13   proceedings in state court. Even if Porter is raising federal defenses to the unlawful
14   detainer claim, they would not give this Court jurisdiction over his claims. See
15   Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 12 (2003). Porter must raise in state
16   court any federal defenses he thinks he has.
17         The alleged facts also do not show that the Court has authority to order
18   anyone to give Porter a grant, and none of the other claims or relief the complaint
19   mentions appear to be within the Court’s jurisdiction. If Porter is attempting to sue
20   Veterans Village for some other reason, he has not shown what those claims are,
21   or why the Court would have jurisdiction over them.
22         The complaint is DISMISSED WITHOUT PREJUDICE for failure to show that
23   this Court has jurisdiction over Porter’s claims, and for failure to state a claim. If
24   Porter believes he can successfully amend to correct the defects this order has
25   identified, he may file an amended complaint by April 8, 2020. The amended
26   complaint must comply with Fed. R. Civ. P. 8(a). If Porter does not file an
27   amended complaint within the time permitted, this action will be dismissed
28   for lack of jurisdiction and for failure to prosecute.

                                               4
                                                                                    20cv339
1         If Porter’s address changes, he is reminded to comply with Civil Local Rule
2    83.11(b), which requires him to keep the Court and opposing parties informed as
3    to his current address.
4         IT IS SO ORDERED.
5    Dated: March 3, 2020
6
7                                         Honorable Larry Alan Burns
                                          Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            5
                                                                               20cv339
